COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-01001-CV
Style:                              In re Anthony L. Bannwart
                    *
Date motion filed :                 December 18, 2013
Type of motion:                     Motion for leave to resubmit response
Party filing motion:                Real party in interest
Document to be filed:               Response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                             Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Real party in interest, Black Sigma, LLC, has filed a motion for leave to resubmit its response. Black
          Sigma LLC’s response was originally due December 17, 2013. However, the Court granted Black Sigma,
          LLC’s motion for extension, which extended the due date for the response to December 23, 2013. In
          conjunction with its motion to leave, Black Sigma, LLC filed its response on December 18, 2013. The
          response is timely and Black Sigma, LLC’s motion for leave is unnecessary. We deny the motion for
          leave as moot.

Judge's signature:      /s/ Justice Laura C. Higley
                        

Panel consists of       ____________________________________________

Date: December 20, 2013




November 7, 2008 Revision